The appellees are teachers in the public schools of Dade County. They brought this as a class suit under Section 87.01, Florida Statutes 1941 to secure a declaratory decree adjudicating their salary status, under Chapter 23726, Acts of 1947. Two classes of teachers are involved in the controversy. (1) Those in the service who were re-employed on or before the commencement of the fiscal year July 1, 1947, and (2) those employed after the beginning of the fiscal year, July 1, 1947.
As to the first class the chancellor held that complainants were entitled to their salary in twelve equal installments for the fiscal year, beginning July 1, 1947 and ending June 30, *Page 571 
1948. As to the second class the chancellor held that they were entitled to their salary in equal monthly installments from the date of employment to the end of the fiscal year. The Board of Public Instruction appealed.
As to the first class, the question may be stated as follows: Does the law require the Board of Public Instruction to pay them their salary in twelve equal installments at the end of each month during the fiscal year 1947-1948? As to the second class, the question may be stated as follows: Does the law require the Board of Public Instruction to pay them their salary in equal monthly installments from the date of employment to the end of the fiscal year, June 30, 1948?
The chancellor held that employment ran with the fiscal year as to the first class, but answered both questions in the affirmative. Appellants contend that the chancellor was in error because Sections 8, 9 and 10, Article XII of the Constitution require that all county and district school funds be used exclusively for school purposes and that the contracts in question propose to pay appellants in the first class their salary for July and August before any services are rendered. They say that payment for services not rendered amounts to the use of school funds for other than an exclusive school purpose.
We do not think there is any merit to this contention. It is true that the contract in question provides for an annual salary to be paid in twelve equal installments at the end of each month. The contract was made pursuant to Section 27, Chapter 23726, Acts of 1947, amending Section 236.02, Florida Statutes 1941, the pertinent part of which is as follows:
"provide written continuing contracts for all personnel entitled to such contracts as prescribed by law; provide each other member of the instructional staff, at least one month before schools begin, or before assuming his position if he is now employed until after that date, with a written contract providing for the payment of a definite salary as prescribed by law, require twelve calendar months of service for such principals and other special instructional personnel as prescribed by regulations of the State Board, and ten calendar months of service for all other members of the instructional staff, any such service on a twelve months basis to include *Page 572 
reasonable allowance for vacation or further study as prescribed by the county board in accordance with regulations of the State Board; and pay all instructional personnel whether employed on a ten or twelve months basis over a period of twelve calendar months except as otherwise authorized by the State Board."
Chapter 23726 revised many provisions of Chapter 236, Florida Statutes 1941, better known as the Florida School Code. Among other things, it provides that the school fiscal year shall begin on July 1st and close June 30th. It created the Foundation Program Fund to finance the public school program, made a large appropriation for its support and defined the requirements for each county to participate therein. Apportionments are made to the Foundation Program Fund on a twelve months basis and instructional personnel whether employed on a ten or twelve months basis are paid on the twelve months basis. The act by its terms was made effective July 1, 1947. This and other provisions relating to budgetary requirements, the emphasis on written contracts, the powers vested in the State Board of Education and the County Boards of Education and requirements as to professional training, amply support the holding of the chancellor.
In addition to the literal terms of Chapter 23726, it is not amiss to point out that one of its purposes was to effectuate the recommendation of the Florida Citizens Committee on Education. This committee was appointed by the Governor pursuant to Senate concurrent Resolution No. 3, approved at the 1945 session of the Legislature. The committee after a two year study of the educational system of Florida made a comprehensive report to the Governor, the Legislature and the people in which it recommended many improvements, those pertinent to this case having to do with teacher personnel, salaries, method of employment and compensation. Other recommendations made by the committee to raise the standard of the teaching staff, school system and school administration, were: (1) Minimum salary of $2400. annually for beginning teachers with four years of professional preparation, (2) compensation sufficient to attract and hold competent teachers and administrators. (3) Provision for a planned *Page 573 
system of school work and teachers competent to execute the plan. (4) Requirement that principals, guidance councellors, librarians and other special instructional personnel serve the year round; (5) Payment of teachers on a twelve months basis and serve at least one month when school is not in regular session for the purpose of planning and executing a satisfactory school program.
In addition to the foregoing the committee made other recommendations leading to professional improvements, but they are not pertinent to a decision of the question here. Chapter 23726 covers about fifty pages in the Act of 1947, and an examination of its provisions reveals repeated instances in which the legislature was attempting to enact the Committee's recommendations into law. So both the terms of the act and the circumstances leading up to its enactment support the chancellor's holding. Paying teachers on a twelve months basis is not a new experiment in this county. It has been tried and approved repeatedly. Dupay v. Board of Education of San Francisco, 106 Cal. App. 533, 289 P. 689.
There is nothing in our law against it and in view of the service time exacted of the teacher, including professional demands over and beyond school room duties, it is not amenable to the objection that it amounts to a disbursement of school funds for other than a strictly school purpose.
It may be admitted arguendo that some of the provisions of Chapter 23726 are not as clear as they might be, but when read in connection with the report of the Citizens Committee on Education and other factors that induced it, there is no reason for doubt that its overall purpose was to raise educational standards by removing deficiencies in the public school system, enlarging the educational program to comport with the present and future needs of the State, give it ample financial support and enlarge the economic status of the teaching staff by salary payment on a twelve month basis. We might, as was done by appellants, rationalize the naked contract to a different conclusion, but it would amount to nothing more than a treatise on semantics and a result foreign to the legislative intent. *Page 574 
After all, no school system can hope to rise above the character and quality of its teaching staff. That is its very life blood, the source from which its inspiration must arise, yet we have permitted it to languish and run down at the heels from economic anemia and failure of the wellsprings of moral and financial support. There is no better specific for economic anemia than a "shot" of filthy lucre. The legislature sensed the pathology and provided a perennial program in labor and pay for the teaching staff to remove the cause. In this it took the first step to accomplish the main objectives of Chapter 23726. It was a long stride in the direction of a "new freedom" for the teaching staff. She may now hope to acquire all the degrees the system requires, sleep between two sheets while she pursues them, thumb McCalls with assurance and have an apartment on the right side of the tracks with all the gadgets good taste will permit, but she is not to forget that the primary purpose of these accessories is not her comfort but to enlarge her capacity to supply the spiritual needs of the school children. One cannot read the report of the Citizen's Committee and not be impressed with the fact that Florida school children have subsisted too long on a low vitamin moral and spiritual diet and the purpose of Chapter 23726 was to provide the means to improve it. It is a challenge to parent and teacher for a better balanced intellectual, emotional and moral citizenry.
So much for the answer to question one. It is likewise a sufficient answer to question two. Chapter 23726 does not specify the time teachers in the second class employed after July 1, 1947, shall be paid, but, like the chancellor, we conclude that they should be paid in equal monthly installments from the date of their employment to the end of the fiscal year.
It follows that the judgment appealed from is affirmed.
Affirmed.
THOMAS, C. J., CHAPMAN, ADAMS and HOBSON, JJ., concur.
SEBRING and BARNS, JJ., dissent. *Page 575